Sims, J.,
concurring.
I concur in the result of the majority opinion, but differ from the positions taken on some of the subjects treated in the opinion.
1. On the subject of “foreseeableness.”
All of the authorities concur, as we know, in holding that the “foreseeableness” of which the law takes cognizance is not confined to the precise consequences of a negligent act or omission, but extends to any injurious consequences which are likely or reasonably possible to ensue in ordinary circumstances from the act or omission in question. 1 Thompson on Neg., sec. 59; Shearman & Redfield on Neg. (6th ed.), sec. 29. And the authorities are in accord in holding that if in the exercise of that duty of prevision which a defendant may owe in any given case to the plaintiff, the defendant might reasonably have foreseen that the consequence of the act or omission in question was likely or reasonably possible, in ordinary circumstances, to result in some injury to some one to whom the defendant owed a like duty of prevision as that owing to the plaintiff, and the plaintiff is injured because of such act or omission, the defendant is liable in damages to the plaintiff. Such “fore-seeableness.” as all of the authorities hold, is a test of liability of the defendant to the plaintiff in such case. 1 Thompson on Neg. 57, 59. Now there can be no such lia*272bility unless the act or omission in question was not only a negligent act or omission, but also an act or omission which was the proximate cause of the injury and damage. When we say, then, that such “foreseeableness” is a test of such liability, that is but another manner of saying that such “foreseeableness’ is a test of the existence both of the negligence of the defendant and of that negligence having been the proximate cause of the injury and damage in question. Such “foreseeableness,” therefore, furnishes a test available to ascertain in every case involving the duty of prevision, both whether the defendant has been negligent, and also whether such negligence was the proximate cause of the injury and damage which is the subject of the action. And upon the two inquiries the existence of such negligence or the existence of such proximate cause, the test of such “foreseeableness” is far more important and serviceable in its use as applicable to the latter than to the former inquiry. Proximate cause, being in its nature so subtile and elusive to the human mind, is in an especial way incapable of definition; and the “foreseeableness” aforesaid of the result of an act or omission has served as about the only practical test of the existence of proximate cause which has been found to be of any real service to the student of this difficult subject. 1 Thomp. Neg., secs. 27 to. 57.
Therefore, I cannot concur in the position of the opinion of Judge Burks and in the statement in some of the quotations made therein to the effect that the “foreseeableness” aforesaid furnishes no test of proximate cause.
2. On the subject of the negligence of the defendant:
I would prefer to place the negligence of the defendant, which was the proximate cause of the accident, directly upon the ground of its breach of the duty which it owed to its servant, the plaintiff, to use reasonable care to provide and maintain a reasonably safe place for him to work. Such duty, under the facts of this case, required of the defend*273ant the exercise of reasonable care in the matter of having the target in question lighted and kept lighted. There is ample evidence in the record to sustain the view that there was a breach of such duty on the part of the defendant, and that that breach of duty was the proximate cause of the accident. Hence, as the jury might have so found, we must so find. .
4. As to rule 404.
It would seem that this rule was plainly inapplicable in the instant case. The plaintiff was not “absent from duty,” nor “changed off! with another for a trip or day,” but was on duty in his own place, and was, indeed, engaged in the discharge of the duties of that very place when the accident occurred in accordance with the testimony for plaintiff, which, of course, is conclusive upon us under the statutory rule on the subject.